This cause is brought by plaintiff in error, pro se on the common-law record, to review a judgment of the circuit court of Stephenson county sentencing him to a term of from one year to life on the charge of armed robbery. No bill of exceptions has been filed.
The record indicates that plaintiff in error was indicted on June 9, 1943, and, after a plea of not guilty, was tried by a jury and found guilty on June 18, 1943. Sentence was pronounced by the court on June 21, 1943. The chief contention of plaintiff in error is that he is entitled to be resentenced under the Parole Act as amended in 1943, which became effective July 1 of that year. *Page 176 
This precise question has been discussed and passed upon by this court in the case of People v. Panczko, 390 Ill. 398, in which it was pointed out that the 1943 amendments operated prospectively only and had no retroactive operation, and that between the date when this court held the 1941 amendments to the Sentence and Parole Act unconstitutional, (People v. Montana,380 Ill. 596,) and the effective date of the 1943 amendments, the Sentence and Parole Act as it obtained prior to the 1941 amendments was the sole guide to be followed in sentencing prisoners. To like effect is People v. Pulfrey, 390 Ill. 387, and the ruling in those cases is controlling here, plaintiff in error having been sentenced on June 21, 1943.
Plaintiff in error further contends that the verdict of guilty was not supported by the evidence and questions the competency of his counsel, which points cannot be considered in the absence of a bill of exceptions. The judgment of the circuit court of Stephenson county is affirmed.
Judgment affirmed.